Rice, P. J.,
dissenting:
It.seems to me that the reasoning of the opinion of the learned trial judge, overruling the motion for judgment non obstante veredicto, and the recital of evidence contained therein, vindicate his conclusion that there was sufficient evidence to warrant submission to the jury of the question, whether there was a contract whereby the plaintiff was to receive payment for her services as nurse as distinguished from her services as a domestic. It is not a case where the plaintiff's demand rests only on the fact that she rendered valuable services and a bare inference therefrom that it was not intended to be gratuitous. Nor does her demand, if the evidence be believed, rest only on the declarations of the decedent in her absence, but has the support also of declarations made in her presence, which she might fairly and justly interpret as expressing his intention that she should be compensated. The evidence of declarations made to others, even if not sufficient standing alone, to justify a finding that there was a contract, was competent, Harrington v. Hickman, 148 Pa. 401, and taken in connection with the evidence as to what was said in her presence and all the circumstances, was sufficient to carry the question to the jury. I am constrained, therefore, to dissent from the judgment about to be entered.
Judge Henderson and Judge Head authorize me to say that they join in this dissent.